IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40093
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARNULFO QUINTANILLA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-799-ALL
                      --------------------
                        November 7, 2001

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     Arnulfo Quintanilla appeals from a judgment of conviction

for possession of cocaine base.    21 U.S.C. § 844(a).   Quintanilla

argues the trial court erred in admitting evidence of uncharged

possession of marijuana and cocaine hydrocloride (rock cocaine)

found contemporaneously with the charged cocaine base possession.

     We review evidentiary rulings involving Rule 404(b) under an

abuse of discretion standard.     United States v. Navarro, 169 F.3d
228, 232 (5th Cir. 1999).   When no objection is asserted during

trial, we review evidentiary rulings under a plain error

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-40093
                                   -2-

standard.   Id.    At trial, Quintanilla asserted objections to the

uncharged drug possession on the grounds of relevance, narration,

and leading.   Accordingly, his complaint on appeal that the

uncharged evidence violated prior bad acts evidence under Rule

404(b) is reviewed for plain error.     Fed. R. Evid. 103(a)(1); see

Jackson v. Johnson, 194 F.3d 641, 651 (5th Cir. 1999)(recognizing

the general rule that any impropriety in the State’s argument is

waived by a defendant’s failure to assert a timely and proper

objection);    United States v. Fox, 613 F.2d 99, 101 (5th Cir.

1980)(waiving a claim of error based on exception to hearsay rule

where specific objection asserted related to relevancy).

     Even assuming arguendo that Quintanilla asserted the proper

objection, the record establishes that the uncharged possessions

constituted intrinsic evidence.      See United States v. Coleman, 78
F.3d 154, 156 (5th Cir. 1996).     Thus, Federal Rule of Evidence

404(b) does not prohibit the admissibility of the uncharged

possessions.      Coleman, 78 F.3d at 156.   Accordingly, the judgment

of the trial court is AFFIRMED.